 In the Matter Of VULCAN CORPORATION (WOOD PRODUCTS DIVISION)andSHOEWORKERS OF DISTRICT 50, UNITED MINE WORKERS OF AMERICACase No. R-5397.-Decided July 1, 1943Mr. Clark M. Clifford,of St. Louis, Mo., andMr. R. A. Westerfield,of Effingham, Ill., for the Company.Mr. Joseph EcoppiandMr. Ralph McCaslin,of Mattoon, Ill., forDistrict 50.Mr. William R. Cameron,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Shoeworkers of District 50, UnitedMine Workers of America," herein called District 50, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Vulcan Corporation (Wood Products Division),Effingham, Illinois, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Eugene M. Purver, Trial Examiner. Said hearing was heldat Effingham, Illinois, on May 20, 1943.The Company and District'50 appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYVulcan Corporation (Wood Products Division)is anOhio corpo-ration engaged in the manufacture of wood products at its plant inIUpon motion made at thehearing, the name of the petitioner,as it appears in thisproceeding, was corrected, and it *,Nil1 accordinglyappear herein as Shoeworkers of District50, United Mine Workers of America.51 N L. R. B., No. 2.4 VULCAN CORPORATIONc5Effingham, Illinois. , During the year 1942 the Company used rawmaterials amounting in value to more than $100,000, consisting oflumber, glue, lacquer, and hardware, approximately 88 percent ofwhich was obtained from points outside the State of Illinois.Duringthe year 1942 the Company sold finished products amounting in valueto more than $100,000, consisting of dimension stock, including fur-niture parts, turnings, handles, bench tops, gunstocks, and shell sup-ports, of which approximately 86 percent was shipped to points out-side the State of Illinois.The Company concedes that it is engagedin commerce within the meaning of the National Labor Relations Act.II. THE ORGANIZATIONINVOLVEDShoeworkers of District 50, United Mine Workers of America, is alabor organization affiliated with the United MineWorkers ofAmerica, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn December 8, 1942, a consent election, under Board auspices, washeld among the Company's employees, as the result of which theUnited Shoe Workers of America, C. I. 0., herein referred to as theC. I. 0., was certified as the exclusive bargaining representative.District 50 was not a party to the consent election agreement, nordid it at that time claim any interest therein.On February 9, 1943,District 50 by letter notified the Company that the employees andmembers of the local union had withdrawn their affiliation from theC. I. O. and had requested District 50 for affiliation and a charter.Claiming to be the present representative of the employees, District50 requested a bargaining conference.The Company replied by letterof February 17, 1943, that the C. I. O. was the duly selected bargainingrepresentative of the employees and that the Company and the C. I. O.were in process of negotiating an agreement.At the hearing the Company moved to dismiss the petition on theground that the C. I. O. had previously been certified as exclusivebargaining representative of the Company's employees.2 It is theBoard's accustomed policy not to order an election within a period ofa year after a labor organization has been certified as bargainingrepresentative of the employees involved.3This policy was adoptedfor the purpose of contributing to the stability of labor relations, andhas been consistently followed in cases wherein the duly certifiedThe C I. O , althoughduly notified,did not appear at the hearing,and requested thatits name should not appear on the ballot in event of an election among theCompany'semployees3 SeeMatter of Monarch AluminumManufacturing Company,41 N L. R. B. 1, andcases theiem cited. GDECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining agent has continued in existence and has been capableof functioningas such.In the case of the employees here involved,however, the record discloses that on February 4, 1943, at a regularmeeting of the localunion,the members voted to change affiliationfrom the C. I. O. to District 50, and that therel.-Ster, as the result ofaction takenat the union meeting, the C. I. O. charterwas returnedand no more dues were paid to that organization. On or aboutMarch 5, 1943, the local union received a charter from District 50,United Mine Workers of America, and became affiliated with thatorganization.According to uncontroverted testimony,allmembersof the local union joined in the transferof affiliationto District 50.Although negotiations between the Company and the C. I. O. con-tinued until March 26, 1943, the record discloses that such negotiationsconsisted of conferences between the' Company andregional officersof the C. I. 0., in which no member or direct representative of thelocal union participated, and that most of such conferences were heldafter the repudiation of theC. I. O. by the local union.No agreementresulted from these conferences.The record does not indicate anycommunication by C. I. O. representatives with the members of thelocal union subsequent to the time at which the local union changedits affiliation.In view of all the evidence adduced at the hearing,we do not believe that the Company's employees should be deniedopportunity to designate an exclusive bargaining representative atthis time.4We find thata questionconcerningrepresentation hasarisen and, accordingly, the Company's motion is denied.A, statement of the Regional Director, introduced in evidence atthe hearing, indicates that District 50 represents a substantial numberof employees in the unit hereinafter found to be appropriate.5We find that a question affecting commerce has arisen concerningthe representation of the employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.Iv.THE APPROPRIATE UNITWe find, in substantial accordance with the agreement and stipula-tion of the parties, that all production and maintenance employees ofthe Company in the Wood Products Division, Effingham, Illinois,excluding clerical employees and all supervisory employees withauthority to hire, promote, discharge, discipline, or oil erwise effect`The Boai d has pi eviously not withheld an election where it appeared that the labororganization theietofoie found to be the duly designated repiesentative had ceased toexist or its continued existence nnas in doubtSeeMatter of Helena Rubinstein, Inc,Matterof Federal Chemical Conipanvt,44 N L. It B 7075The Regional Directoi reported that Dnstiiet 50 submitted 67 membership and author-ization cards, of which 20 appeal to beat the genuine original signatures of persons whosenames are on the Company's pay roll of April 6, 1943, containing the names of 32 persons,within the appropriate unit VULCAN CORPORATION7changes in the status of employees,or effectively recommend suchaction,constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION Or REPRESENTATIVESAt the hearing question arose concerning eligibility to vote in theelection of employees who have been laid off by the Company sinceOctober 19, 1,942.District 50 contends that all such employees werelaid off only temporarily and are therefore eligible to participate in anelection.The Company contends that these employees,excludingsome who have since been rehired, were"permanently"laid off andare not eligible to vote.The record discloses that prior to October of1942, the Company was engaged in fulfilling certain contracts for gun-stocks, and other products,by reason of which the Company gave em-ployment to approximately three times the number of employeespresently employed.These contracts were completed at some timeduring-October or November 1942, and, due to inability to obtainequivalent contracts,or orders,the Company,for lack of work, laid off,prior to December 8, 1942, a considerable number of its employees.In the consent electionwhich washeld on December 8, 1942, it wasagreed by the Company and the C. I. O. to include as eligible all thosewho had been laid off subsequent to October 19, 1942.An additionalnumber of employees were laid off after the above election and beforethe end of December 1942.The record indicates,however, that sincethe beginning of the year 1943 there has been a small increase in theCompany's employment.The Company's manager of the Wood Prod-ucts Division testified that the number of employees employed by theCompany is entirely dependent upon the amount of orders the Com-pany is able to obtain,and, while it is continually bidding for new busi-ness, the Company does not at the present time contemplate any sub-stantial increase in employment within the next several months. Inview of these facts it does not appear that those employees who werelaid off by the Company during the latter part of the year 1.942, andwho have not since been reemployed,have any reasonably substan-tial prospect of reemployment by the Company,and we therefore findthat they are not employees temporarily laid off,and are not eligibleto vote at this time in an election.We find, however, that employeeslaid off`at any time during the year 1943,during which time the Com-pany's business appears to have been approximately stable, except suchas have quit or been discharged for cause,or who have been offeredand refused to accept reemployment,are employees temporarily laidoff, and we shall direct that they be permitted to vote in the election.We shall direct that the question concerning representation whichhas arisen be resolved by an elect ion by secret ballot among the em- 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Labor.Relations Board Rules and Regulations-Sei;ies 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Vulcan Corpora-tion (Wood Products Division), Effingham, Illinois, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fourteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV.above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause,to determine whether or not they desire to be represented by Shoe-workers of District 50, United Mine Workers of America, for the pur-poses of collective bargaining.0